DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on September 08, 2020.  In virtue of this communication, claims 1-21 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 12-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ess et al. (US 8,476,846).
With respect to claim 1, Ess discloses in figures 1-2 and 5 an automotive universal serial bus (USB) hub having light emitting diode (LED) master arbitration (figure 5 shows a processing device 210 formed as an USB hub thereof), comprising: a first master (203-207, e.g., formed as a first master to provide a pulse input signal 107/108 thereof) providing uniformity trimming and control of a pulse width modulation (PWM) input (see figure 1); a second master (250, e.g., a host formed as a second master thereof) providing event driven PWM light emitting diode (LED) control (column 4 in lines 32-54, e.g., “the host 250 using industry interfaces such as USB”); and a third master (202, 208, e.g., formed as a third master thereof) providing a USB host (251, e.g., host) to PWM bridge (101, e.g., a pulse modulator), wherein the first, second and third masters provide a plurality of PWM outputs (PWM1-PWM3, e.g., in figure 5).

    PNG
    media_image1.png
    585
    926
    media_image1.png
    Greyscale

With respect to claim 2, Ess discloses that wherein a PWM input of the first master is coupled to a master PWM output from a body control module (260, e.g., formed as body control module thereof).
With respect to claim 9, Ess discloses that wherein the third master is coupled to a USB host (figure 5 shows the third master 202-208 being coupled to the host 250).
With respect to claim 12, Ess discloses in figures 1-2 and 5 an automotive universal serial bus (USB) hub having light emitting diode (LED) master arbitration (figure 5 shows a processing device 210 formed as an USB hub thereof), comprising: a first master (203-207, e.g., formed as a first master to provide a pulse input signal 107/108 thereof) providing uniformity trimming and control of a pulse width modulation (PWM) input (see figure 1); a second master (250, e.g., a host formed as a second master thereof) providing event driven PWM light emitting diode (LED) control (column 4 in lines 32-54, e.g., “the host 250 using industry interfaces such as USB”); and a third master (202, 208, e.g., formed as a third master thereof) providing a USB host (251, e.g., host) to PWM bridge (101, e.g., a pulse modulator), wherein the first, second and third masters provide a plurality of outputs (PWM1-PWM3, e.g., in figure 5) for driving serial peripheral interface slaves (103R-103B, e.g., slaves).
With respect to claim 13, Ess discloses that wherein a PWM input of the first master is coupled to a master PWM output from a body control module (260, e.g., formed as body control module thereof).
With respect to claim 20, Ess discloses that wherein the third master is coupled to an automotive local interconnect network transceiver (figure 5 shows a COM 208 formed as a transceiver for communicating thereof).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ess et al. (US 8,476,846) in view of Bal et al. (US 2019/0098408).
With respect to claim 10, Ess discloses all claimed limitations, as expressly recited in claims 1 and 9, except for specifying that wherein the USB host is an automotive infotainment head unit.
Bal discloses in figure 1 an USB hub (100), wherein the USB host is an automotive infotainment head unit (see paragraph 0045).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the hub system of Ess with an automotive head unit as taught by Bal for the purpose of providing a multi-channel distribution hub thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
Allowable Subject Matter
Claims 3-8, 11, 14-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Nogha Mbai et al. – US 2017/0080849
Prior art Williams et al. – US 2015/0231408
Prior art Casparian et al. – US 2014/0176441
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        November 14, 2022